The plaintiff in error was convicted on an information charging that on or about the 15th day of December, 1924, he did have in his possession about three gallons of whisky with the unlawful intent to violate the prohibition laws of the state, and in accordance with the verdict of the jury was sentenced to serve 30 days in the county jail and to pay a fine of $50. From the judgment he appeals, and assigns as error the overruling of the demurrer to the information, and that the evidence is insufficient to support the verdict.
No brief has been filed and no appearance made on behalf of plaintiff in error in this court.
An examination of the record shows that the demurrer to the information was properly overruled.
The proof on the part of the state shows that in executing a search warrant the officers found in the defendant's blacksmith shop in the town of Sentinel three half-gallon jars of whisky, and found several empty jars scattered around in the blacksmith shop that had contained whisky.
The defense was that the same had been placed there by other parties, and that defendant did not own or claim possession of the whisky.
We are satisfied from a careful examination of the evidence in the case that it was ample and sufficient and the jury warranted in the conclusion that the testimony showed plaintiff in error guilty of the offense charged beyond a reasonable doubt.
The judgment is therefore affirmed.
BESSEY, P.J., and EDWARDS, J., concur. *Page 274